 



Exhibit 10.66

NATIONAL CITY CORPORATION
Stock Option Agreement — Incentive Stock Option

     WHEREAS, the individual identified as Optionee (“Optionee”) on the cover
sheet that is attached hereto and hereby made a part hereof (“Cover Sheet”) is
an officer and key employee of National City Corporation (hereinunder called the
“Corporation”) or of a Subsidiary; and

     WHEREAS, the execution of an Option Agreement in the form hereof has been
duly authorized by a resolution of the Compensation and Organization Committee
(hereinafter called the “Committee”) of the Board of Directors of the
Corporation (hereinafter called the “Board”) duly adopted on the date listed on
the Cover Sheet as “Grant Date”;

     NOW, THEREFORE, the Corporation hereby grants to the Optionee, pursuant to
the National City Corporation Long-Term Cash and Equity Incentive Plan Effective
April 6, 2004 (hereinafter called the “Plan”), as indicated on the Cover Sheet
hereto, (i) an Incentive Stock Option (hereinafter called the “Option”) to
purchase the number of shares of its common stock, par value $4.00 per share
(“Common Stock”) listed on the Cover Sheet as “Shares Granted”, at the per share
exercise price set forth on the Cover Sheet as the “Option Price” and
(ii) Additional Stock Options not intended to qualify as Incentive Stock Options
(“Non-Qualified”) (the “Additional Options”) to purchase the number of shares of
Common Stock equal to the number of shares of already owned Common Stock
delivered by the Optionee as payment of the exercise price upon exercise of the
Option or portion thereof and/or, in the event that the Option becomes a
Non-Qualified Option, the number of shares of Common Stock tendered or
relinquished as payment of the amount to be withheld under applicable federal,
state and local tax laws (at withholding rates not to exceed the minimum
applicable statutory tax withholding rates) in connection with the exercise of
the Option or portion thereof at a per share exercise price (“Additional Option
Price”) equal to the Market Value per Share on the date the Optionee exercises
the Option or portion thereof, and agrees to cause certificates for any shares
purchased hereunder to be delivered to the Optionee upon receipt of payment of
the Option Price, all subject, however, to the terms and conditions of the Plan
and as hereafter set forth.

     1. (a) Subject to the limitations contained in Section 9 hereof, the Option
(until terminated as hereinafter provided) shall be exercisable only to the
extent of one-fourth of the Shares Granted after the Optionee shall have been in
the continuous employ of an Employer for one full year from the Grant Date, a
second one-fourth of the Shares Granted after the Optionee shall have been in
continuous employ of an Employer for two full years from the Grant Date, a third
one-fourth of the Shares Granted after the Optionee shall have been in
continuous employ of an Employer for three full years from the Grant Date and
shall be fully exercisable after the Optionee shall have been in the continuous
employ of an Employer for four full years from the Grant Date; provided,
however, that the Option (until terminated as hereinafter provided) shall become
immediately fully exercisable upon the occurrence of any of the following:

     (i) in the event of a Change in Control as defined in Section 16 of this
Option Agreement;

     (ii) the Optionee ceases to be an employee of the Employers by reason of
the Optionee’s death or retirement at or after the age of 62 with 20 or more
years of service or retirement at or after the age of 65 with 5 or more years of
service;

     (iii) the Optionee ceases to be an employee of the Employers by reason of
an action initiated by an Employer and where Optionee’s termination of
employment is determined by the Corporation to be a negotiated termination
(“Negotiated Termination”).

     (b) To the extent exercisable, the Option may be exercised in whole or in
part from time to time, so long as the number of shares exercised satisfies a
minimum that the Corporation may establish from time to time.

     (c) For the purposes of this Option Agreement “Cause” means that, prior to
any termination, the Optionee shall have committed:

     (i) an intentional act of fraud, embezzlement or theft in connection with
his duties or in the course of his employment with the Employers;

     (ii) an intentional wrongful damage to property of Employers; or

     (iii) an intentional wrongful disclosure of secret processes or
confidential information of any of the Employers; or

(d) For purposes of this Option Agreement, no act or failure to act on the part
of the Optionee shall be deemed “intentional” if it was due primarily to an
error in judgment or negligence, but shall be deemed “intentional” only if done
or omitted to be done by the Optionee not in good faith and without reasonable
belief that his action or omission was in the best interest of the Employers.

          2. The Option shall terminate on the earliest of the following dates:

     (a) three years after the death of the Optionee;

     (b) ten years from the Grant Date, if the Option is exercisable under any
of the provisions of Section 1 hereof and if the Optionee ceases to be an
employee of the Employers by reason of retirement at or after the age of 55 with
10 or more years of service or after the age of 65 with 5 or more years of
service;

     (c) immediately, upon the termination of employment of the Optionee with
the Employers for any reason other than death as set forth in Subsection 2(a),
retirement as set forth in Subsection 2(b) or a Negotiated Termination as set
forth in Subsection 2(d), if such termination arises prior to a Change in
Control;

Page 1



--------------------------------------------------------------------------------



 



     (d) 90 days from the termination of employment of the Optionee with the
Employers by reason of a Negotiated Termination if (i) Subsection 2(b) is not
applicable and (ii) the termination of employment occurs prior to a Change in
Control;

     (e) ten years from the Grant Date; or

     (f) in the event the Optionee shall intentionally commit an act materially
inimical to the interests of the Employers, and the Committee shall so find, the
Option shall terminate at the time of such act, notwithstanding any other
provision of this Option Agreement.

     (g) the Optionee ceases to be an employee of the Employers by reason of a
termination for Cause.

          3. Each Additional Option (until terminated as hereinafter provided)
shall be first exercisable six months following the exercise of the underlying
Option or portion thereof; provided, however, that each Additional Option (until
terminated as hereinafter provided) shall become immediately fully exercisable
(i) in the event of a Change in Control as defined in Section 16 of this Option
Agreement or (ii) upon the Optionee’s death. To the extent exercisable, the
Additional Option may be exercised in whole or in part from time to time. The
Corporation shall not, however, be required to sell any fractional shares.

          4. Each Additional Option or portion thereof shall terminate on the
earliest applicable termination date of the Option as set forth in Section 2
hereof.

          5. No Additional Option or portion of an Additional Option shall be
issued on the exercise of an Option when such exercise occurs after any
termination of active employment of the Optionee with the Employers.

          6. Each Additional Option or portion thereof issued shall be issued as
an Additional Non-Qualified Stock Option.

          7. Nothing contained in this Option Agreement shall confer upon the
Optionee any right to continued employment with the Employers, nor shall it
interfere in any way with the right of the Employers to terminate the employment
of the Grantee at any time, with or without cause.

          8. Neither the Option nor the Additional Option is transferable by the
Optionee otherwise than by will or the laws of descent and distribution, and is
exercisable during the lifetime of the Optionee only by the Optionee or by the
Optionee’s guardian or legal representative.

          9. Unless otherwise provided for by this Section 9, the maximum number
of shares of Common Stock which become initially available for purchase by
exercise of the Option in any calendar year shall be limited to that number of
shares the aggregate exercise price of which does not exceed $100,000 less the
sum of the aggregate exercise price for shares of Common Stock under all prior
post 1986 Incentive Stock Options held by the Optionee that also initially
become available for purchase in that same calendar year (“ISO Limitation”). The
ISO Limitation shall not apply to those Options (i) that become immediately
available for purchase by reason of Subsections 1(a)(i) or 1(a)(iii) hereof,
(ii) that would otherwise be available for purchase on and after a date that is
three months and one day after the Optionee ceases to be an employee of the
Employers or (iii) which are issued as Additional Options. Options as to which
the ISO Limitation does not apply shall be Non-Qualified Stock Options. For
purposes of this Section, the term “calendar year” means the period commencing
January 1, and continuing through December 31 of a year; “initially available
for purchase” means, as to each share of Common Stock subject to the Option,
that point in time when the Optionee’s right to purchase such share becomes
immediately available to the Optionee by the terms hereof; “prior post 1986
Incentive Stock Options” means any option, intended to be an Incentive Stock
Option granted by the Corporation, any Employer, or parent of the Corporation to
the Optionee after January 1, 1986 but prior to the Grant Date; and the term
“exercise price” means the price per share at which the Optionee may purchase
shares of Common Stock under the relevant option.

          10. (a) In the event the Optionee makes a disposition of all or any
portion of the shares of Common Stock obtained by the Optionee upon exercise of
the Option within (i) one year from the date of the exercise of the Option or
(ii) two years from the Grant Date or that circumstances or the operation of any
term or condition of the Plan or this Option Agreement shall cause the Option
exercise to be taxable and in connection with each exercise of the Additional
Option, arrangements satisfactory to the Corporation shall be made by the
Optionee for the payment of any withholdings required by federal, state, local,
or foreign income tax laws.

               (b) Subject to the restrictions set forth below, the Optionee is
hereby granted the right to elect to satisfy, in whole or in part, the
Optionee’s withholding obligations as required by federal, state, local, or
foreign income tax laws by (i) having the Corporation withhold shares of Common
Stock subject to the Option or the Additional Option having a value equal to or
less than the minimum applicable amounts required to be withheld and/or
(ii) delivering to the Corporation shares of Common Stock owned by the Optionee
having a value equal to or less than the minimum applicable amounts required to
be withheld (the “Election”). For purposes of this Subsection 10(b), the value
of shares of Common Stock to be withheld or delivered by the Optionee shall be
based upon the Market Value per Share on the date that the amount of the tax or
taxes to be withheld is determined. Shares of Common Stock withheld pursuant to
Subsection 10(b)(i) will not thereafter be available for exercise under the
Option.

               (c) To exercise the Election, the Optionee (i) must make the
Election to have shares withheld or to deliver already owned shares on the date
that the Optionee exercises the Option or the Additional Option and (ii) must
make the Election in writing on a form provided by the Corporation. The Election
is irrevocable by the Optionee and is subject to the disapproval by the
Committee. Additionally, if the Optionee is subject to Section 16(b) of the
Securities Act of 1934, as amended (the “Exchange Act”), the Election is subject
to compliance with Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

Page 2



--------------------------------------------------------------------------------



 



          11. The Option Price or Additional Option Price shall be payable:

     (a) in cash or by check acceptable to the Corporation;

     (b) by exchanging previously acquired shares of Common Stock of equivalent
Market Value on the date of exercise, with a value equal to the total Option
Price or Additional Option Price for the portion of the Option or Additional
Option exercised; or

     (c) by a combination of (a) and (b).

          12. The Committee may make such adjustments in the number and kind of
shares subject to the Option or the Additional Option and the price per share as
the Committee in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of the rights of the
Optionee that otherwise would result from any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Corporation, merger, consolidation, spin-off, reorganization, partial or
complete liquidation, issuance of rights or warrants to purchase securities, or
any other corporate transaction or event having an effect similar to any of the
foregoing. No adjustment provided for in this Section shall require the
Employers to sell a fractional share.

          13. Optionee acknowledges and agrees that in the performance of his
duties of employment with the Employers he may be in contact with customers,
potential customers and/or information about customers or potential customers of
the Employers either in person, through the mails, by telephone or by other
electronic means. Optionee also acknowledges and agrees that trade secrets and
Confidential Information of the Employers, as defined in Subsection 13(c) of
this Option Agreement, gained by Optionee during his employment with the
Employers, have been developed by the Employers through substantial expenditures
of time, effort and financial resources and constitute valuable and unique
property of the Employers. Optionee further understands, acknowledges and agrees
that the foregoing makes it necessary for the protection of the Employers’
businesses that Optionee not divert business or customers from the Employers and
that the Optionee maintain the confidentiality and integrity of the Confidential
Information as hereinafter as defined:

          (a) Optionee agrees that he will not, during his employment by the
Employers and for a period of one year after such employment ends, no matter how
terminated (the “Business Protection Period”):

     (i) directly or indirectly solicit, divert, entice or take away any
customers, clients, businesses, patronage or orders from any customers, clients
or businesses with whom the Optionee has had contact, involvement or
responsibility during Optionee’s employment with the Employers, or attempt to do
so, on behalf of any person (including Optionee), firm, association, or
corporation for the sale of any product or service that is the same, similar to,
or a substitute for, any product or service offered by the Employers,

     (ii) directly or indirectly solicit, divert, entice or take away any
potential customer identified, selected or targeted by the Employers with whom
the Optionee has had contact, involvement or responsibility during Optionee’s
employment with the Employers, or attempt to do so, for the sale of any product
or service that is the same, similar to, or a substitute for, any product or
service offered by the Employers, or

     (iii) accept or provide assistance in the accepting of (including, but not
limited to, providing any service, information, assistance or other facilitation
or other involvement) business, patronage or orders from customers or any
potential customers of the Employers with whom Optionee has had contact,
involvement or responsibility on behalf of any person (including Optionee),
firm, association, or corporation.

Nothing contained in this Subsection 13(a) shall preclude Optionee from
accepting employment with a company, firm, or business that competes with the
Employers so long as the Optionee’s activities do not violate the provisions of
Subsections 13(a)(i), 13(a)(ii) or 13(a)(iii) above or any of the provisions of
Subsections 13(b) and 13(c) below.

     (b) Optionee agrees that he will not directly or indirectly at any time
during or after the term of this Option Agreement solicit, induce, confer or
discuss with any employee of the Employers or attempt to solicit, induce, confer
or discuss with any employee of the Employers the prospect of leaving the employ
of the Employers, termination of his or her employment with the Employers, or
the subject of employment by some other person or organization. Optionee further
agrees that he will not directly or indirectly at any time during or after the
term of this Option Agreement hire or attempt to hire any employee of the
Employers.

     (c) Optionee will keep in strict confidence, and will not, directly or
indirectly, at any time during or after the term of this Option Agreement,
disclose, furnish, disseminate, make available or use (except in the course of
performing his duties of employment with the Employers) any trade secrets or
confidential business or technical information of the Employers or their
customers (the “Confidential Information”), without limitation as to when or how
Optionee may have acquired such information. The Confidential Information shall
include the whole or any portion or phase of any scientific or technical
information, design, process, procedure, formula, pattern, compilation, program,
device, method, technique or improvement, or any business information or plans,
financial information, or listing of names, addresses or telephone numbers,
including without limitation, information relating to the Employers’ customers
or prospective customers, the Employers’ customer list, contract information
including terms, pricing and services provided, information received as a result
of customer contacts, the Employers’ products and processing capabilities,
methods of operation, business plans, financials or strategy, and agreements

Page 3



--------------------------------------------------------------------------------



 



to which the Employers may be a party. The Confidential Information shall not
include information that is or becomes publicly available other than as a result
of disclosure by the Optionee. Optionee specifically acknowledges that the
Confidential Information, whether reduced to writing or maintained in the mind
or memory of Optionee and whether compiled by the Employers and/or Optionee,
derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been put forth by the Employers
to maintain the secrecy of such information, that such information is the sole
property of the Employers and that any retention and use of such information
during or after the Optionee’s employment with the Employers (except in the
course of performing his duties of employment with the Employers) shall
constitute a misappropriation of the Employers’ trade secrets. Optionee further
agrees that, at the time of termination of his employment he will return to the
Employers, in good condition, all property of the Employers, including, without
limitation, the Confidential Information. In the event that said items are not
so returned, the Employers shall have the right to charge Optionee for all
reasonable damages, costs, attorney’s fees and other expenses incurred in
searching for, taking, removing, and/or recovering such property. If the
Optionee is requested or required (either verbally or in writing) to disclose
any Confidential Information, he shall promptly notify the Employers of this
request and he shall promptly provide the Employers with a copy of the written
request or a description of any verbal request so that the Employers may seek a
protective order or other appropriate remedy. If a protective order or other
appropriate remedy is not obtained in a reasonable period of time, the Optionee
may furnish only that portion of the Confidential Information that he legally
required to disclose.

     14. During the Business Protection Period (and for any extended period as
provided in Section 15 below) Optionee agrees to communicate the contents of
this Option Agreement to any person, firm, association, or corporation that
Optionee intends to be employed by, associated with, or represent.

     15. If it shall be judicially determined that Optionee has violated any of
his obligations under Section 13 of this Option Agreement, then the period
applicable to the obligation which he shall have been determined to have
violated shall automatically be extended by a period of time equal in length to
the period during which said violation(s) occurred.

     16. “Change in Control” shall mean the occurrence of any of the following
events:

     (a) The Corporation is merged, consolidated or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than sixty-five percent of the combined
voting power of the then-outstanding securities of such resulting corporation or
person immediately after such transaction are held in the aggregate by the
holders of Voting Stock (as that term is hereafter defined) of the Corporation
immediately prior to such transaction;

     (b) The Corporation sells or otherwise transfers all or substantially all
of its assets to another corporation or other legal person, and as a result of
such sale or transfer less than sixty-five percent of the combined voting power
of the then-outstanding Voting Stock of such corporation or person immediately
after such sale or transfer is held in the aggregate by the holders of Voting
Stock of the Corporation immediately prior to such sale or transfer;

     (c) The Corporation files a report or proxy statement with the Securities
and Exchange Commission pursuant to the Exchange Act disclosing in response to
Form 8-K or Schedule 14A (or any successor schedule, form or report or item
therein) that a change in control of the Corporation has occurred or will occur
in the future pursuant to any then-existing contract or transaction; or

     (d) If, during any period of two consecutive years, individuals who at the
beginning of any such period constitute the directors of the Corporation cease
for any reason to constitute at least a majority thereof; provided, however,
that for purposes of this Subsection (d) each director who is first elected, or
first nominated for election by the Corporation’s stockholders, by a vote of at
least two-thirds of the directors of the Corporation (or a committee thereof)
then still in office who were directors of the Corporation at the beginning of
any such period will be deemed to have been a director of the Corporation at the
beginning of such period.

          Notwithstanding the foregoing provisions of Subsections 16(a), 16(b)
and 16(c), in the case where the individuals who constitute the directors of the
Corporation at the time a specific transaction described in Subsection 16(a),
16(b) or 16(c) is first presented or disclosed to the Board will, by the terms
of the definitive agreement for that transaction, constitute a least a majority
of the members of the board of directors of the resulting corporation or person
immediately following such transaction, a “Change in Control” shall not be
deemed to have occurred. A Change in Control shall be deemed to have occurred at
the earliest to occur of the events specified in Subsections (a), (b), (c) or
(d) of this Section 16. Any termination of employment by the Corporation of the
Optionee following the commencement of any discussion with a third person that
ultimately results in a Change in Control shall be deemed to be a termination of
the Optionee after a Change in Control for purposes of this Option Agreement.

          17. For purposes of this Option Agreement, the continuous employ of
the Optionee with the Employers shall not be deemed interrupted, and the
Optionee shall not be deemed to have ceased to be an employee of the Employers
by reason of the transfer of his employment among the Employers. Also a leave of
absence approved by the Committee for illness, military or governmental service
or other cause shall be considered as employment.

          18. Delivery by the Employers of a certificate or certificates for
shares of Common Stock may be deferred for such reasonable time after payment
for such shares as shall be necessary to conform to any applicable

Page 4



--------------------------------------------------------------------------------



 



law or governmental regulation relating to the Option, the Additional Option or
to the issuance or delivery of Common Stock on exercise hereof.

          19. Any contrary provision hereof notwithstanding, neither the Option
nor the Additional Option shall be exercisable by, and the Corporation shall not
be obligated to sell or deliver any Common Stock subject thereto, to a resident
of any country other than the United States of America and unless and until such
Common Stock and the sale thereof pursuant to the Option or the Additional
Option have been registered or otherwise qualified under applicable state and
federal laws or regulations or confirmation of exemption from such state or
federal laws or regulations shall have been obtained and such registration or
qualification or exemption shall continue to be effective, all as the
Corporation shall, in its sole discretion, determine to be necessary or
advisable. The Corporation shall use its best efforts to maintain registration
and applicable qualification of such Common Stock and the sale thereof with the
Securities and Exchange Commission and applicable state regulatory agencies;
provided, however, that the Corporation shall have no obligation to register or
qualify such Common Stock under the laws of any non-United States of America
jurisdiction.

          20. Terms used in this Option Agreement that are defined in the Plan
are used herein as so defined.

          21. Optionee acknowledges and agrees that the remedy at law available
to the Employers for breach of any of Optionee’s obligations under this Option
Agreement would be inadequate, and agrees and consents that in addition to any
other rights or remedies that the Employers may have at law or in equity,
temporary and permanent injunctive relief may be granted in any proceeding that
may be brought to enforce any provision contained in Sections 13 through 15 of
this Option Agreement, without the necessity of proof of actual damage.

          22. If at any time during the Repayment Period (as hereinafter
defined) the Optionee

          (a) violates any of the provisions contained in Sections 13 through 15
of this Option Agreement, and/or

          (b) Competes with the Employers within the continental United States
(the “Restricted Territory”), then (i) the Option and/or Additional Options
granted pursuant to this Option Agreement then outstanding to Optionee shall
terminate immediately, and (ii) Optionee shall be required to immediately
reimburse the Corporation in an amount equal to any gain realized by Optionee
(determined as of the exercise date) with respect to the exercise of the Option,
whether in whole or in part, and/or Additional Options granted pursuant to this
Option Agreement within the Repayment Period (as hereinafter defined). Optionee
agrees that the payment will be liquidated damages and is not to be construed in
any manner as a penalty. The Repayment Period shall mean a period commencing one
year prior Optionee’s last day of active employment by the Employers and ends
(i) one year after the last day of active employment or (ii) if the Optionee
receives any severance benefits at the time of Optionee’s separation from active
employment pursuant to any plan or agreement with the Employers, then at the end
of any Salary Continuation Period. “Salary Continuation Period” means the period
of time during which Optionee receives a continuation of Optionee’s salary after
Optionee’s last day of active employment or if the Optionee receives a lump sum
payment, the number of months following Optionee’s end of active employment
equal to the Optionee’s lump sum payment attributable to salary divided by
Optionee’s then current monthly salary rounded up to the nearest whole number.

          Optionee and National City agree that the term “compete” or
“competing” shall mean any situation where the Optionee:

          (1) directly or indirectly, provides or is responsible for any
products, services or support with respect to any products, services or support
that Optionee provided or was responsible for providing, directly or indirectly,
at any time during his last 3 years of employment with Employers or any of
Employers predecessors; and

          (2)(i) enters into, engages in, becomes an employee of, is retained as
an independent contractor for, or acquires an ownership interest of more than
one percent (1%) of any business that competes with any of Employers’ businesses
in the Restricted Territory; or

          (ii) promotes or assists, financially or otherwise, any person, firm,
association or corporation engaged in any business that is the same as, similar
to, or a substitute for, any product or service offered by the Employers’
businesses.

          (c) For the purposes of this Section, Optionee understands and agrees
that he will be competing if he engages in any or all of the activities set
forth herein directly as an individual on his own account, or indirectly,
including, but not limited to, as a partner, member, manager, joint venturer,
employee, agent, independent contractor, salesman, consultant, officer and/or
director of any firm or corporation that engages in any or all of the activities
set forth in this Section, or as a equity holder of any entity or corporation
that engages in any or all of the activities set forth in this Section in which
Optionee, his spouse, or parent beneficially owns, directly or indirectly,
individually or in the aggregate, more than One percent (1%) of the outstanding
equity.

          23. While the restrictions set forth herein are considered by the
parties to be reasonable in all circumstances, it is recognized that
restrictions may fail for reasons unforeseen, and accordingly it is hereby
agreed and declared that if any restrictions shall be adjudged to be void as
going beyond what is reasonable in all the circumstances, but would be valid if
the geographical area or temporal extent were reduced in part, or the range of
activities or area dealt with thereby reduced in scope, such restriction shall
apply with such modification as may be necessary to make it valid and effective.

          24. Optionee acknowledges that Optionee’s obligations under this
Option Agreement are reasonable in the context of the nature of the Employers’
businesses and that competitive injuries likely to be sustained by the Employers
if Optionee violated such obligations. Optionee further acknowledges that this
Option Agreement is made in consideration of, and is adequately supported by the
stock option award, which Optionee acknowledges

Page 5



--------------------------------------------------------------------------------



 



constitutes new and good, valuable and sufficient consideration.

     25. The failure of Employers to enforce any provision of this Option
Agreement shall not be construed to be a waiver of such provision or of the
right of the Employers thereafter to enforce each and every provision.

     26. All provisions, terms, conditions, Sections, Subsections, agreements
and covenants (“Provisions”) contained in this Option Agreement are severable
and, in the event any one of them shall be held to be invalid, this Option
Agreement shall be interpreted as if such Provision was not contained herein,
and such determination shall not otherwise affect the validity of any other
Provision.

     27. It is the Optionee’s responsibility to execute this Option Agreement
(the “Executed Agreement”) and deliver the Executed Agreement to the Corporate
Human Resources Department at the address listed on the cover sheet. If the
Executed Agreement is not received by the Corporate Human Resources Department
within 90 days after the Grant Date, the grant of the Option Rights covered by
this Option Agreement will terminate and this Option Agreement will be null and
void.

     28. The Optionee agrees that any action, claim, counterclaim, cross claim,
proceeding, or suit, whether at law or in equity, whether sounding in tort,
contract, or otherwise at any time arising under or in connection with this
Option Agreement, the administration, enforcement, or negotiation of this Option
Agreement, or the performance of any obligations in respect of this Option
Agreement (each such action, claim, counterclaim, cross claim, proceeding, or
suit, an “Action”) shall be brought exclusively in a federal court or state
court located in the city of Cleveland, Ohio. Each of the parties hereby
unconditionally submit to the jurisdiction of any such court with respect to
each such Action and hereby waive any objection each of the parties may now or
hereafter have to the venue of any such Action brought in any such court.

Page 6